EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ankur Garg on 1/12/2022.

The application has been amended as follows: 

1.	(Currently Amended) An insole for footwear comprising:
	a base layer comprising:
	a variable thickness layer configured to control stiffness of the insole, wherein the variable thickness layer comprises a first portion having a first thickness and a second portion having a second thickness that is different than the first thickness;
	a directional stiffness layer comprising one or more patterns formed on one or more surfaces of the directional stiffness layer, wherein the one or more patterns are configured to generate a first flexibility in one direction and a second flexibility in a second direction that is different than the first direction, wherein the directional stiffness layer is a one-piece structure; and 
	a reinforcement layer configured to provide support in response to tensile forces at a heel area of the insole, wherein the reinforcement layer comprises a first portion extending along a lateral side of the base layer, 
	wherein the insole is a portion of the footwear configured to contact a user’s foot and is positioned above a midsole and an outsole, wherein layers comprising the variable thickness layer, the directional stiffness layer, and the reinforcement , and the layers are formed successively on top of one another, and wherein the variable thickness layer, the directional stiffness layer, and the reinforcement layer are all manufactured together using additive manufacturing as a single continuous piece.

(Previously Presented) The insole of claim 1, wherein the one or more patterns comprise one or more of bending lines, ribs, cuts, striations, or grooves.

(Previously Presented) The insole of claim 1, further comprising a stability layer, wherein the stability layer is a structure comprising a plurality of unit cells.

(Previously Presented) The insole of claim 3, wherein at least one of the plurality of unit cells comprises a node and a connection portion configured to connect to another unit cell.

(Previously Presented) The insole of claim 3, wherein the stability layer comprises a flat portion in an area configured to be near a ball or heel of a foot.

(Previously Presented) The insole of claim 3, wherein the stability layer comprises microstructures.

(Previously Presented) The insole of claim 6, wherein the microstructures are one or more of beams, lattices, regular 3D grids, regular or irregular open or closed cell structures, foam or sponge-like formations, trusses, springs, shocks, triclinic, monoclinic, orthorhombic, hexagonal, trigonal, tetragonal, or a cubic structure.

(Canceled)

(Original) The insole of claim 1, wherein at least one of the variable thickness layer, the directional stiffness layer, the stability layer, and the reinforcement layer is custom designed to be specific to a particular foot.

(Canceled) 

(Canceled) 

(Original) The insole of claim 1, further comprising a soft top layer.

(Original)  The insole of claim 12, wherein the soft top layer is affixed to a top of the base layer.

– 19. (Canceled)

(Previously Presented) The insole of claim 1, wherein the reinforcement layer comprises a second portion extending along a bottom portion of the base layer.

(Previously Presented) The insole of claim 1, wherein the variable thickness layer is positioned above the directional stiffness layer and the directional stiffness layer is positioned above the reinforcement layer.

(Previously Presented) The insole of claim 3, wherein the variable thickness layer is positioned above the directional stiffness layer, the direction stiffness layer is positioned above the stability layer, and the stability layer is positioned above the reinforcement layer. 

(Currently Amended) The insole of claim 1, wherein the directional stiffness layer comprises a portion providing directional stiffness to [[a]] the heel area of the insole.

(Previously Presented) The insole of claim 1, wherein the one or more patterns are formed from ribs.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.
Specifically, the layers as claimed, being manufactured successively on top of one another using additive manufacturing, in combination with other claim limitations.
Grelle (US 2016/0021972), Wynn (US 2015/0237959) and Wawrousek (US 2014/0182170), as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 1-7, 9, 12, 13, 20-24 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732